— Mikoll, J.
Appeal from an amended judgment of the Supreme Court in favor of plaintiff, entered October 7, 1985 in Schoharie County, upon a decision of the court at Trial Term (Hughes, J.), without a jury.
This matter was previously before us (97 AD2d 668). Trial Term granted plaintiff damages of $110,268.60 against all defendants severally and jointly, punitive damages of $150,000, counsel fees of $52,053.72 and costs of $1,563.40. The case was remitted for a new trial on the issue of the reasonable value of counsel fees. On remittal, Trial Term awarded counsel fees in the sum of $22,053.60, finding that the contract which entitled plaintiff to obtain counsel fees of 20% of the recovery was a reasonable amount for collection on the note and more appropriate than an award on an hourly basis because of the type of service and difficulty of the case.
On this appeal, defendants urge that there is no basis for an award of counsel fees on the note in that the suit was based on a legitimate dispute between the parties and in such instance no fees were provided for under the terms of the note sued on. Additionally, defendants urge that Trial Term’s award was excessive.
There should be an affirmance. Entitlement to counsel fees was previously decided by this court and the issue is not properly before us at this juncture. Based on the record, the award of counsel fees was entirely appropriate under the circumstances. The case was intricate, requiring the ability and experience of a skillful counsel, the amount involved was considerable and the results obtained were good and to the client’s benefit.
Judgment affirmed, with costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.